Citation Nr: 0312472	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

It is unclear as to whether the veteran's representative's 
statement dated May 23, 2003 is intended to be a notice of 
disagreement with the April 16, 2003 denial relative to 
undiagnosed illness of the liver.  As such, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran does not currently have a diagnosis of malaria.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.102 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of the veteran's appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA identifies and describes duties 
on the part of the VA to notify the claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  Id.  These duties have been codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, and 3.326 
(2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records and private medical treatment 
records.  Probative evidence, not included in the file, has 
not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained.  There is no identified probative evidence which 
remains outstanding.  

The RO sent the veteran a letter in April 2001 in which he 
was notified of the evidence necessary to substantiate his 
claim, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An April 
2000 statement of the case and an April 2000 supplemental 
statement of the case set out the applicable laws and 
regulations.  In sum, the Board finds that VA has complied 
with the notice and duty-to-assist provisions of VCAA.

The veteran contends that he has suffered from malaria since 
active service.

The service medical records are negative for findings, 
treatment, or diagnosis of malaria.

There is no post-service medical evidence of a diagnosis of 
malaria.  The veteran  indicated that he had received 
treatment for malaria by J. Faris, M.D. in the 1950's and the 
VA Medical Center in Memphis in October 1959.  

A report from J. Faris, M.D., dated in December 1959 shows 
that the veteran received treatment for hepatitis.

A report of hospitalization from the VAMC in Memphis dated in 
January 1961 shows that the veteran had been previously 
hospitalized in October 1960 for complaints of chronic 
fatigue and intermittent jaundice, and the diagnosis was 
probable Dubin-Johnson syndrome versus Gilbert's disease.  
The hospitalization report showed that the veteran underwent 
multiple tests and a final diagnosis was made of undiagnosed 
disease of the liver manifested by indirect bilirubin 
elevation in the blood, and splenomegaly of undetermined 
origin.  There was no evidence of treatment or diagnosis of 
malaria.

The veteran subsequently submitted a private laboratory 
report dated in January 2000.  The laboratory report showed 
findings from a liver panel which was conducted in January 
2000 and contained no findings regarding malaria.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The requirements for entitlement to service connection for 
malaria have not been met. The competent evidence of record 
does not demonstrate a current diagnosis of malaria. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

While the Board accepts the sincere belief of the veteran 
that he had malaria in service, he is not competent to offer 
such an opinion. Where, as in this case, the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required. This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-95 (1992).  The medical evidence of record is of greater 
probative weight and these records do not show that the 
veteran had malaria in service or thereafter.  The service 
medical records do not reveal any treatment or diagnosis of 
malaria.  Further, the post-service medical records from Dr. 
Faris, the VAMC, and the private laboratory test do not 
reveal any complaints, findings, or treatment of malaria.  As 
such, the veteran's claim for service connection for malaria 
must be denied.  Accordingly, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for malaria is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

